Motion to add supplemental record granted. Judgments of conviction and orders affirmed. All concur, except Dowling, J., who dissents and votes for reversal and for granting a new trial as to both defendants on the' authority of People v. Schleiman (197 N. Y. 383), People v. Cummings (274 N. Y. 336), People v. Hicks (287 N. Y. 165) and People v. Moran (246 N. Y. 100). (The judgments convict defendants of the crime of murder, first degree, with recommendation for life imprisonment. The orders deny defendants’ motions for a new trial.) Present — Taylor, P. J., Dowling, Harris, Larkin and Love, JJ.